PER CURIAM:
Dewayne McKenzie appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing McKenzie’s 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McKenzie v. Baugh, No. 2:06-cv-00315-RBH, 2007 WL 1290353 (D.S.C. Apr. 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in *112the materials before the court and argument would not aid the decisional process.

AFFIRMED.